Title: From Benjamin Franklin to [Jonathan Williams, Jr.], [18 April 1778]
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


[April 18, 1778]
The many Affairs [illegible] our hands, with the [illegible] Departure, who used to take [illegible] [correspon]dence with you, have [illegible] answering your Letters [illegible] got them together, and answering them, if your Arrival here, which I much desire, does not make it unnecessary.
If you can [illegible] necessary Ac[counts?] [illegible] Capt. Collas [?] [illegible] do it and I will repay you. But I am afraid he will be censur’d for suffering his Dispatches to be taken. The letter you mention was from his Wife: it contains nothing material.
We have apply’d for Convoys, and I believe they will be soon appointed.
The Commissioners never receiv’d any Part of the Prize Moeny that came into Mr. Morris’s hands, and therefore had nothing to give up. I will lay your letter before them on that Subject.
Mr. Lee made me the Offer[?] [illegible] among the other Agent[s?] [illegible] the other [illegible] by him. If I had approved of it that would have countenanc’d his other Appointments, which were in [illegible]. Some of the persons I did not know. Nor did I know what Authority he had to appoint, he [illegible] never seen more than a Letter acquainting him that he would be appointed; and I believe he never receiv’d the Appointment itself. I think it no loss to you, that you are not named by him for two reasons. One that he is the most unpleasant man to have anything to do with that I ever knew, full of little Arts, and constantly on the Watch to take Advantages, with a Suspicion of everybody, that is exceedingly troublesome, and would make one think that he never knew an honest Man in his Life, except himself. Non incautus futuri is the Motto of his Seal: and I had a curious Instance of his Caution the other Day, when I consent’d to receive and keep a Trunk for him, seal’d up, to be Deliver’d to him on his Order, said to contain the Papers of Mr. Morris; after I had sign’d a Receipt to that purpose, he call’d 4 Witnesses to [illegible] or that two or [illegible] prove it. My other [illegible] being now open between [illegible] and France resolved to protest it [illegible] the Congress will continue the committee for procuring[?] Goods for the Army and receiving [illegible] for that Purpose. As the Business of importing [illegible] more proper for Merchants who will [illegible] it on to more Advantage, and those there will send for the Goods wanted, or those here export [illegible] these Agents will of course be [illegible].
Mr. Robert Morris has made ample Acknowledgment to me of his Fault in writing about me and you as he had done to his Brother [?]. I will show you his Letters when I see you.
I should not think it worth your while to have any Difference with Mr. Schweighauser about his Appointment. I have written a longer Letter than I intended. I am Your affectionate Uncle
B Franklin

P.S. Don’t show this Letter as you did that in which I mention’d my Apprehensions that another Person was sometimes a little insane. It was written back here again in less than a fortnight.

